Wade, J.
The trial judge did not err in awarding a nonsuit. The evidence did not disclose that the husband of the defendant was authorized to make in her behalf the contract sued upon, but, to the contrary, tended to show that the alleged agent was acting in his individual capacity; nor does it appear that there was such a subsequent ratification as would bind the defendant. Under the express limitations fixed by the writings relied upon by the plaintiff as showing authority on the part of the alleged agent to bind the defendant, the subject-matter of the contract which forms the basis of the suit was clearly not included, even construing the writings liberally. Judgment affirmed.
G. L. Shepard, for plaintiffs.
Duncan & Nunn, for defendant.